Case 2:19-cv-07203-DMG-MAA Document 1 Filed 08/19/19 Page 1 of 7 Page ID #:1



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (Cal. Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
 6   Attorney for the Plaintiff
 7
                                   UNITED STATES DISTRICT COURT
 8                                CENTRAL DISTRICT OF CALIFORNIA

 9                                                        Case No. 2:19-cv-07203
10
                                                          COMPLAINT FOR DAMAGES
      IVAN ROMERO,
11
                                                          1.VIOLATIONS OF THE FAIR DEBT
12                         Plaintiff,
                                                          COLLECTION PRACTICES ACT, 15
              v.                                          U.S.C. § 1692 ET SEQ.
13

14    CONSTAR FINANCIAL SERVICES, LLC,                    2.VIOLATIONS OF THE ROSENTHAL
                                                          FAIR DEBT COLLECTION PRACTICES
15                         Defendant.                     ACT, CAL. CIV. CODE § 1788 ET SEQ.

16                                                        JURY TRIAL DEMANDED
17          NOW COMES, IVAN ROMERO, through counsel, WAJDA LAW GROUP, APC,
18
     complaining of CONSTAR FINANCIAL SERVICES, LLC, as follows:
19
                                        NATURE OF THE ACTION
20
            1.      This action arises under the Fair Debt Collection Practices Act (“FDCPA”), 15
21

22   U.S.C. §1692 et seq., and the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”), Cal. Civ.

23   Code § 1788 et seq.

24                                      JURISDICTION AND VENUE
25          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
26
            3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.
27
            4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).
28
                                                      1
Case 2:19-cv-07203-DMG-MAA Document 1 Filed 08/19/19 Page 2 of 7 Page ID #:2



 1                                                PARTIES
 2          5.      IVAN ROMERO (“Plaintiff”) is a natural person, over 18-years-of-age, who at all
 3
     times relevant resided in Van Nuys, California.
 4
            6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
 5
            7.      Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).
 6

 7          8.      CONSTAR FINANCIAL SERVICES, LLC (“Defendant”) is a foreign limited

 8   liability company with its principal place of business located in Phoenix, Arizona.

 9          9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it uses
10
     instrumentalities of interstate commerce and the mail in its business to collect debts.
11
            10.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal
12
     purpose of Defendant’s business is the collection of debt.
13
            11.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly
14

15   collects or attempts to collect debts owed or due or asserted to be owed or due another.

16          12.     Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c) as it in the
17   ordinary course of business, regularly, on behalf of themselves or others, engages in debt collection.
18
                                       FACTUAL ALLEGATIONS
19
            15.     Plaintiff purchased a Kia Optima (“vehicle”), financing it through an installment
20
     loan (“Loan”) with Kia Motors Finance Company.
21

22          16.     Plaintiff defaulted on the Loan and Kia Motors Finance Company repossessed the

23   vehicle.

24          17.     Kia Motors Finance Company sold the vehicle at an auction for less than the balance
25   of the Loan, leaving a $28,579.35 deficiency balance (“subject debt”).
26

27

28
Case 2:19-cv-07203-DMG-MAA Document 1 Filed 08/19/19 Page 3 of 7 Page ID #:3



 1             18.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5) as it relates to an
 2   unpaid obligation to pay money arising out of a transaction in which the money which is the subject
 3
     of the transaction is primarily for personal, family, or household purposes.
 4
               19.     The subject debt is a “debt” as defined by Cal. Civ. Code. § 1788.2(d) as it relates
 5
     to money which is due or owing or alleged to be due or owing from a natural person to another
 6

 7   person.

 8             20.     The subject debt is a “consumer debt” as defined by Cal. Civ. Code § 1788.2(f) as

 9   it relates to money due or owing from a natural person by reason of a consumer credit transaction.
10
               21.     On July 25, 2019, Plaintiff filed a voluntary petition for relief under Chapter 7 of
11
     the Bankruptcy Code.
12
               22.     The filing of the bankruptcy case triggered the bankruptcy automatic stay, which
13
     precluded any collection activity on the subject debt. See 11 U.S.C. § 362.
14

15             23.     As part of his bankruptcy petition, Plaintiff filed Schedule F: Creditors Who Have

16   Unsecured Claims – which listed the subject debt.
17             24.     On or before August 5, 2019, Kia Motors Finance Company referred the subject
18
     debt to Defendant for collection.
19
               24.     On or around August 5, 2019, Defendant sent Plaintiff written correspondence (the
20
     “Letter”).
21

22             25.     The Letter, in pertinent part, stated :

23                                              Settlement Offer
24             Creditor : KIA MOTORS FINANCE COMPANY
               Constar # : 3151065
25             Current Creditor Account # : 20180701758757
               Total Due : $28,579.35
26
               At this time it may be difficult to pay the entire balance of the above referenced account.
27
                                              WE WOULD LIKE TO HELP!
28
Case 2:19-cv-07203-DMG-MAA Document 1 Filed 08/19/19 Page 4 of 7 Page ID #:4



 1
            We are able to offer you a settlement in the amount of $20,005.55. This offer will be due in
 2          six (6) installments of.

 3            Settlement Amount       Date                     Settlement Amount        Date
              $ 3,334.26              08/23/2019               $ 3,334.26               12/23/2019
 4            $ 3,334.26              09/23/2019               $ 3,334.26               01/23/2020
              $ 3,334.26              10/23/2019
 5            $ 3,334.26              11/23/2019

 6          26.     The Letter included a payment coupon with payment instructions, indicating that
 7
     $28,579.35 was due on the subject debt.
 8
            27.     The Letter is a “communication” as defined by 15 U.S.C. § 1692(a)(2) as it conveys
 9
     information regarding the subject debt directly to Plaintiff.
10
                                                   DAMAGES
11

12          26.     Defendant’s attempt to collect the subject debt while the automatic stay was in effect

13   caused Plaintiff significant emotional distress and confusion.
14          27.     Specifically, the Letter led Plaintiff to believe that his bankruptcy filing had no legal
15
     effect and that he was obligated to make immediate payment on the subject debt.
16
            28.     Concerned about violations of his rights and protections afforded by bankruptcy
17
     laws, Plaintiff sought the assistance of counsel to ensure that Defendant’s collection efforts ceased.
18

19          29.     Plaintiff has been forced to expend time consulting with his attorneys as a direct

20   result of Defendant’s unlawful collection activity.

21                                         CLAIMS FOR RELIEF
22                                            COUNT I:
23                    Fair Debt Collection Practices Act (15 U.S.C. §§ 1692 et seq.)

24          29.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
25   though fully set forth herein.
26
                                       Violations of 15 U.S.C. § 1692e
27
            30.     Section 1692e provides:
28
Case 2:19-cv-07203-DMG-MAA Document 1 Filed 08/19/19 Page 5 of 7 Page ID #:5



 1                  A debt collector may not use any false, deceptive, or misleading
                    representation or means in connection with the collection of any debt.
 2                  Without limiting the general application of the foregoing, the following
 3                  conduct is a violation of this section.

 4                  (2)     The false representation of –

 5                          (A)     the character, amount, or legal status of any debt.

 6                  (10)    The use of any false representation or deceptive means to collect or
                            attempt to collect any debt or to obtain information concerning a
 7                          consumer.

 8          31.     Section 362(a)(6) of the Bankruptcy Code, commonly known as the automatic stay

 9   provision, prohibits “any act to collect, assess, or recover a claim against the debtor that arose
10   before the commencement of the case under this title.” 11 U.S.C. §362(a)(6).
11
            32.     Defendant violated §§1692e(2) and e(10) by falsely representing that the subject
12
     debt was owed at the time it made its demand for payment, when in fact it was not by virtue of the
13
     bankruptcy automatic stay.
14

15          33.     Defendant violated §1692e(10) by engaging in deceptive conduct as the subject debt

16   was not owed at the time it made its demand on the subject debt.

17                                         Violations of FDCPA §1692f
18
            34.     Defendant violated §1692f by attempting to coerce Plaintiff into paying a debt that
19
     was not legally owed at the time the demand was made.
20
            35.     Defendant violated §1692f(1) by attempting to collect a debt not permitted by law
21
     as the automatic stay prohibits collection of the subject debt.
22

23          WHEREFORE, Plaintiff requests the following relief:

24          A.      find that Defendant violated 15 U.S.C. §§ 1692e(2), e(10), f, and f(1);
25          B.      award any actual damage sustained by Plaintiff as a result of Defendant’s violation
26
                    pursuant to 15 U.S.C. § 1692k(a)(1);
27

28
Case 2:19-cv-07203-DMG-MAA Document 1 Filed 08/19/19 Page 6 of 7 Page ID #:6



 1          C.      award such additional damages, as the Court may allow, but not exceeding $1,000
 2                  pursuant to 15 U.S.C. § 1692k(a)(2)(A);
 3
            D.      award costs of this action including expenses together with reasonable attorneys’
 4
                    fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and
 5
            E.      award such other relief as this Court deems just and proper.
 6

 7                                           COUNT II:
              Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code § 1788 et seq.)
 8
            33.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
 9

10   though fully set forth herein.

11                                Violation(s) of Cal. Civ. Code § 1788.17

12          34.     California Civil Code § 1788.17 provides:
13                  Notwithstanding any other provision of this title, every debt collector
14                  collecting or attempting to collect a consumer debt shall comply with the
                    provisions of Section 1692b to 1692j, inclusive, of, and shall be subject to
15                  the remedies in Section 1692k of, Title 15 of the United States Code.

16          35.     As alleged, Defendant violated 15 U.S.C. §§ 1692e(2)(A), e(10), f, and f(1);
17   therefore violating Cal. Civ. Code § 1788.17.
18
            36.     Plaintiff may enforce the provisions of Cal. Civ. Code § 1788.17 pursuant to Cal.
19
     Civ. Code § 1788.30 which provides:
20
            (a)     Any debt collector who violates this title with respect to any debtor shall be
21                  liable to that debtor only in an individual action, and his liability therein to
22                  that debtor shall be in an amount equal to the sum of any actual damages
                    sustained by the debtor as a result of the violation;
23
            (b)     Any debt collector who willfully and knowingly violates this title with
24                  respect to any debtor shall, in addition to actual damages sustained by the
                    debtor as a result of the violation, also be liable to the debtor only in an
25                  individual action, and his additional liability therein to that debtor shall be
26                  for a penalty in such amount as the court may allow, which shall not be less
                    than one hundred dollars ($100.00) nor greater than one thousand dollars
27                  ($1,000.00).

28
Case 2:19-cv-07203-DMG-MAA Document 1 Filed 08/19/19 Page 7 of 7 Page ID #:7



 1           (c)     In the case of any action to enforce any liability under this title, the prevailing
                     party shall be entitled to costs of the action. Reasonable attorney’s fees,
 2                   which shall be based on time necessarily expended to enforce the liability,
 3                   shall be awarded to a prevailing debtor.

 4           WHEREFORE, Plaintiff requests the following relief:
 5           A.      a finding that Defendant violated Cal. Civ. Code § 1788.17;
 6
             B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s
 7
                     violation(s);
 8
             C.      an award of such additional damages, as the Court may allow, but not exceeding
 9

10                   $1,000.00;

11           D.      an award of costs of this action, together with a reasonable attorney’s fee as

12                   determined by this Court; and
13           E.      an award of such other relief as this Court deems just and proper.
14

15
                                        DEMAND FOR JURY TRIAL
16
             Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in
17

18   this action so triable of right.

19   DATED: August 19, 2019                                           Respectfully submitted,

20                                                                    IVAN ROMERO
21
                                                                      By: /s/ Nicholas M. Wajda
22
                                                                      Nicholas M. Wajda
23                                                                    WAJDA LAW GROUP, APC
                                                                      6167 Bristol Parkway
24                                                                    Suite 200
                                                                      Culver City, California 90230
25
                                                                      Telephone: 310-997-0471
26                                                                    Facsimile: 866-286-8433
                                                                      E-mail: nick@wajdalawgroup.com
27

28
